Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a T-tail joint assembly comprising: a plurality of lower rib chord members, each having a first base member, a first fin projecting from a first surface of the first base member, notches in the first fin proximate to ends of the first base member, and attachment members projecting from a second surface of the first base member that opposes the first surface; a plurality of upper rib chord members, each having a second base member, a second fin projecting from a surface of the second base member, and notches in the second fin proximate to ends of the second base member; a plurality of spar fittings disposed between the upper rib chord members and the lower rib chord members, wherein the spar fittings engage the notches in the first fin of the lower rib chord members and the notches in the second fin of the upper rib chord members; and a plurality of spar chords coupled to and separating pairs of the upper rib chord members and the lower rib chord members, wherein the plurality of spar chords is proximate to ends of the first base member and the second base member.
Claim 8 is allowable because the prior art of record fails to teach or suggest a T-tail joint assembly comprising: a first lower rib chord member proximate to a lower skin panel of the left horizontal stabilizer; a second lower rib chord member proximate to a lower skin panel of the right horizontal stabilizer, wherein each lower rib chord member comprises a first base member, a first fin projecting from a first surface of the first base member, notches in the first fin proximate to ends of the first base member, and attachment members projecting from a second surface of the first base member that oppose the first surface; a first upper rib chord member proximate to an upper skin panel of the left 
Claim 14 is allowable because the prior art of record fails to teach or suggest a the T-tail joint assembly comprising: a plurality of lower rib chord members, each comprising: a first base member, a first fin projecting from a first surface of the first base member, and attachment members projecting from a second surface of the first base member that opposes the first surface; a first lower fitting disposed on a first side of the first base member, the first lower fitting including a second fin proximate to the first fin and an attachment member proximate to the attachment members of the first base member; and a second lower fitting disposed on a second side of the first base member, the second lower fitting including a third fin proximate to the first fin and an attachment member proximate to the attachment members of the first base member; a plurality of upper rib chord member, each having a second base member, a fourth fin projecting from a surface of the second base member, and notches in the fourth fin proximate to ends of the second base member; a plurality of spar fittings disposed between the upper rib chord members and the lower rib chord members, the spar fittings engaged with the notches in the fourth fin of the upper rib chord members and engaged between the first fin and the second and third fin of the lower chord members; and a plurality of spar chords coupled to and 
The best prior art of record is Cortes (PGPub #20100264271) which teaches a plurality of rib chord members, each having a first base member, a first fin projecting from a first surface of the first base member, and attachment members projecting from a second surface of the first base member that opposes the first surface; a plurality of rib chord members, each having a second base member, a second fin projecting from a surface of the second base member, a plurality of spar fittings disposed between the upper rib chord members and the lower rib chord members, and a plurality of spar chords coupled to and separating pairs of the upper rib chord members and the lower rib chord members, wherein the plurality of spar chords is proximate to ends of the first base member and the second base member.  But Cortes does not teach that the rib member with the attachment members are the lower members, and that the fins have notches in them that the spar fittings are engaged with.
Another prior art of record is Soula (PGPub #20200247067) which does teach a plurality of lower rib chord members, each having a first base member, a first fin projecting from a first surface of the first base member, a plurality of upper rib chord members, each having a second base member, a second fin projecting from a surface of the second base member, a plurality of spar fittings disposed between the upper rib chord members and the lower rib chord members, and a plurality of spar chords coupled to and separating pairs of the upper rib chord members and the lower rib chord members, wherein the plurality of spar chords is proximate to ends of the first base member and the second base member. But Soula does not teach notches in the first fin proximate to ends of the first base member, and attachment members projecting from a second surface of the first base member that opposes the first surface; and notches in the second fin proximate to ends of the second base member; wherein the spar fittings engage the notches in the first fin of the lower rib chord members and the notches in the second fin of the upper rib chord members.
Another prior art of record is Godenzi (PGPub #2009/0121082) which does teach a lower rib chord members, having a first base member, a first fin projecting from a first surface of the first base member, and attachment members projecting from a second surface of the first base member that opposes the first surface; a upper rib chord members, each having a second base member, a second fin projecting from a surface of the second base member. But Godenzi does not teach plurality of lower rib chord members, notches in the first fin proximate to ends of the first base member, plurality of upper rib chord members, and notches in the second fin proximate to ends of the second base member; a plurality of spar fittings disposed between the upper rib chord members and the lower rib chord members, wherein the spar fittings engage the notches in the first fin of the lower rib chord members and the notches in the second fin of the upper rib chord members; and a plurality of spar chords coupled to and separating pairs of the upper rib chord members and the lower rib chord members, wherein the plurality of spar chords is proximate to ends of the first base member and the second base member.
Another prior art of record is Jacques (PGPub #20090065644) which does teach a plurality of lower rib chord members, each having a first base member, a first fin projecting from a first surface of the first base member, a plurality of upper rib chord members, each having a second base member, a second fin projecting from a surface of the second base member, a plurality of spar fittings disposed between the upper rib chord members and the lower rib chord members, and a plurality of spar chords coupled to and separating pairs of the upper rib chord members and the lower rib chord members, wherein the plurality of spar chords is proximate to ends of the first base member and the second base member.  But Jacques does not teach notches in the first fin proximate to ends of the first base member, and attachment members projecting from a second surface of the first base member that opposes the first surface; and notches in the second fin proximate to ends of the second base member; 
Another prior art of record is Evans (GB #2533582) which does teach a plurality of lower rib chord members, each having a first base member, a first fin projecting from a first surface of the first base member, a plurality of upper rib chord members, each having a second base member, a second fin projecting from a surface of the second base member, a plurality of spar fittings disposed between the upper rib chord members and the lower rib chord members, and a plurality of spar chords coupled to and separating pairs of the upper rib chord members and the lower rib chord members, wherein the plurality of spar chords is proximate to ends of the first base member and the second base member.  But Evans does not teach notches in the first fin proximate to ends of the first base member, and attachment members projecting from a second surface of the first base member that opposes the first surface; and notches in the second fin proximate to ends of the second base member; wherein the spar fittings engage the notches in the first fin of the lower rib chord members and the notches in the second fin of the upper rib chord members.
None of the prior arts of record teach a joint assembly that features notches in both the first and second fins proximate to the ends that are engaged with the spar fittings.  Additionally none of these prior arts are used for a T-tail joint assembly for a T-tail empennage.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to a T-Tail joint assembly that has notches in both the first and second fins proximate to the ends that are engaged with the spar fittings because none of the prior arts of record teach or suggest these limitations and it would not be obvious to make these modifications without the use of hindsight reconstruction.
Claims 2-7, 9-13, and 14-20 are allowable due to their respective dependence on allowable claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Richard R. Green/Primary Examiner, Art Unit 3647